                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE

       CHRIS BAGBY,                                      )
                                                         )
                     Plaintiff,                          )
                                                         )
       v.                                                )              No. 2:18-CV-076
                                                         )
       CITY OF MORRISTOWN, et al.,                       )
                                                         )
                     Defendants.                         )


                                     MEMORANDUM OPINION

              This matter is before the Court on Defendants’ motion for summary judgment [Doc.

       24]. Plaintiff has responded [Doc. 38], and Defendants have replied [Doc. 40]. Plaintiff

       was granted leave of this Court to file a sur-reply [Doc. 42], and Defendants have

       responded [Doc. 46]. For the reasons stated below, Defendants’ motion for summary

       judgment [Doc. 24] will be GRANTED in part and DENIED in part.

I.     Background

              The Plaintiff, a former patrol officer employed by the City of Morristown, filed suit

       against the City of Morristown, his supervising officers, and investigating officers, alleging

       that he was fired in retaliation for making statements regarding an illegal ticket quota

       within the Morristown Police Department at an open City Council meeting on April 4,

       2017. [Doc. 1]. Plaintiff was hired as a police officer in May 2007 and had disciplinary

       problems primarily for insubordination from 2008 until his firing in 2017. [Doc. 24, Ex. 1,

       pp. 7-10]. In March 2017, Plaintiff was suspended for substandard work, specifically for




     Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 1 of 24 PageID #: 884
  not filling out a citation correctly, becoming confrontational when asked to correct the

  citation, and then filling out the citation in an intentionally substandard way. [Id. at 10].

  Plaintiff was advised that he could appeal his suspension at an open City Council meeting

  by Major Wisecarver. [Doc. 24, Ex. 2, p. 3].

         At the Morristown City Council meeting on April 4, 2017, Plaintiff spoke during

  the open period where citizens can speak to the City Council. Plaintiff began his speech by

  stating:

                I’m Officer Christopher Bagby with the Morristown Police
                Department…The reason I’m up here is to appeal a disciplinary taken against
                me. I feel that the disciplinary action taken against me is nothing more than
                an aversion based on several incidents that have occurred with me with the
                department, first of which being starting with my captain, being that the
                captain has set forth a level of productivity, which is a standard – a
                generalized standard of citations issued. In my disciplinary action, there was
                substandard work. Last year alone, my performance work, I actually issued
                a total of 226 citations, compared to other individuals going from five up to
                200 and – in the above 200 range.

  [Id. at 2]. At this point, Plaintiff was interrupted, and the Mayor was informed that the

  process for appealing a suspension decision was laid out in the Civil Service Guideline by

  going through the Civil Service Board. [Id. at 3]. The Mayor was advised by the attorney

  that Plaintiff was allowed 3 minutes to speak. [Id.]. Plaintiff then alleged that there was an

  illegal ticket quota requirement set by his captain. [Id. at 4]. In his complaint, Plaintiff

  alleges that his public statements at the meeting were constitutionally protected speech on

  a matter of great public importance. [Doc. 1 at 3].

         Following the City Council meeting, Defendant Wisecarver requested an internal

  affairs investigation into Plaintiff’s claims that Captain Giles set an illegal ticket quota for


                                                 2

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 2 of 24 PageID #: 885
  the officers. [Doc. 24, Ex. 1, p. 75]. Detective Captain Christian Newman investigated the

  allegations by asking officers under Captain Giles to issue signed statements and responses

  to any of Detective Newman’s questions. [Id. at 76-78]. After Detective Newman’s

  investigation, she concluded that Plaintiff’s allegations against Captain Giles were

  unfounded and that Plaintiff had violated General Order 304.08 by not being truthful in an

  official proceeding not under oath [Id. at 87, 90-91]. Based on Detective Newman’s

  findings and Plaintiff’s past disciplinary issues, Chief Overholt recommended to the City

  Council that Plaintiff’s employment be terminated. [Id. at 13]. Defendant Overholt, on May

  16, 2017 requested that the Mayor of the City of Morristown and the City Council approve

  Plaintiff’s firing due to the statements made at the City Council meeting on April 4, 2017.

  [Id.]. On May 16, 2017, Plaintiff was fired at the Morristown City Council meeting, after

  about 10 years of working as a patrol officer. [Id.].

         Plaintiff alleges a violation of his First Amendment rights by being subjected to

  disciplinary action after advising the City Council of an illegal policy within the police

  department and a conspiracy to violate his First Amendment rights by using the police

  department’s General Orders to prohibit Plaintiff from making statements that would

  discredit the police department to the public. [Doc. 1 at 4-6]. Plaintiff has also requested

  injunctive relief to enjoin the City of Morristown from continuing to use an illegal policy

  of setting quotas for traffic citations. [Id. at 7].

         Defendants have filed a motion to dismiss the claims against them. [Doc. 24].

  Defendants contend that Plaintiff’s speech was not protected speech under the First

  Amendment because he was speaking as an employee attempting to appeal a disciplinary

                                                   3

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 3 of 24 PageID #: 886
  action and not as a private citizen when he made the statements at the City Council meeting,

  that Plaintiff’s interest in commenting on an alleged traffic ticket quota at the City Council

  meeting is substantially outweighed by the City of Morristown’s interest in efficiently and

  effectively operating its police department, and that Plaintiff’s speech was made with

  reckless disregard for the truth or falsity of its content. [Id. at 2-3]. Alternatively,

  Defendants Overholt, Wisecarver, and Giles assert that they are entitled to qualified

  immunity and that Plaintiff’s arguments for conspiracy and injunctive relief are meritless

  and should be dismissed. [Id. at 3].

         Plaintiff responds that his speech at the City Council meeting was mixed speech

  entitled to protection under the First Amendment. Plaintiff asserts that he was subject to

  adverse employment action based on this Constitutionally protected speech. [Doc. 38, p.

  6-7]. Plaintiff further argues that he was speaking as a citizen on a matter of public concern,

  that his interest in speaking is not outweighed by the Morristown Police Department’s

  interest in efficiency, and that his allegations were not knowingly false or recklessly made.

  [Id. at 7-13].

         Defendants reply that Plaintiff contorts the proof, relies upon inadmissible evidence,

  mischaracterizes critical points in deposition testimony, and fails to put forward allegations

  sufficient to create a genuine issue of material fact. [Doc. 40]. Defendants argue that

  Plaintiff relies on several colloquial characterizations of the traffic citation expectations; is

  inconsistent in how he identifies the alleged “quota,” sometimes asserting it was two tickets

  per day, 200 citations per year, “double digit” radar citations per month, and in the “20s”



                                                 4

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 4 of 24 PageID #: 887
        per month; and has not demonstrated a triable question of fact on whether Defendant Giles

        specifically imposed an illegal “quota.” [Id. at 2-3].

II.     Analysis

               Defendants’ motion is brought pursuant to Federal Rule of Civil Procedure 56,

        which governs summary judgment. Rule 56(a) provides in pertinent part: “The court shall

        grant summary judgment if the movant shows that there is no genuine dispute as to any

        material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

        56(a). The procedure set out in Rule 56(c) requires that “[a] party asserting that a fact

        cannot be or is genuinely disputed must support the assertion[.]” Fed. R. Civ. P. 56(c)(1).

        This can be done by citation to materials in the record, which include depositions,

        documents, affidavits, stipulations, and electronically stored information. Fed. R. Civ. P.

        56(c)(1)(A). Additionally, a party may “show[] that the materials cited do not establish the

        absence or presence of a genuine dispute, or that an adverse party cannot produce

        admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(B).

               After the moving party has carried its initial burden of showing that there are no

        genuine issues of material fact in dispute, the burden shifts to the non-moving party to

        present specific facts demonstrating that there is a genuine issue for trial. Matsushita Elec.

        Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). “The ‘mere possibility’ of

        a factual dispute is not enough.” Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992)

        (quoting Gregg v. Allen-Bradley Co., 801 F.2d 859, 863 (6th Cir. 1986)). Moreover, mere

        conclusory and unsupported allegations, rooted in speculation, are insufficient to meet this

        burden. Bell v. Ohio State Univ., 351 F.3d 240, 253 (6th Cir. 2003).

                                                      5

      Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 5 of 24 PageID #: 888
         To defeat a motion for summary judgment, the non-moving party must present

  probative evidence that supports its complaint. Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 249-50 (1986). The non-moving party’s evidence is to be believed, and all justifiable

  inferences are to be drawn in that party’s favor. Id. at 255. The court determines whether

  the evidence requires submission to a jury or whether one party must prevail as a matter of

  law because the issue is so one-sided. Id. at 251-52.

     A. Admissibility of Recorded Statement Evidence

         The Court will first address the issue of evidence that Plaintiff has submitted – Doc.

  38, Ex. B (“Johnson Recording”) and Doc. 38, Ex. E (“Rinehart Recording”). Rule 56 of

  the Federal Rules of Civil Procedure requires parties to support their factual assertions

  with admissible evidence, see Fed. R. Civ. P. 56(c), (e), and therefore contains a general

  requirement that materials cited in support of, or in opposition to, a motion

  for summary judgment be      admissible    in       Court. See Sperle   v.   Mich.   Dept.   of

  Corrections, 297 F.3d 483, 495 (6th Cir. 2002) (“A party opposing a motion

  for summary judgment cannot use hearsay or other inadmissible evidence to create a

  genuine issue of material fact.”). Subdivision (c)(2) of Rule 56 provides a mechanism by

  which a party may object that material cited to support a fact in a motion

  for summary judgment that has not been presented in an admissible form to create a

  genuine issue of material fact. Fed. R. Civ. P. 56(c)(2). Once raised, this objection shifts

  the burden to the proponent of the evidence to show that the material is admissible as

  presented or to explain the admissible form that is anticipated at trial. See Smith v. Interim



                                                  6

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 6 of 24 PageID #: 889
  Healthcare of Cincinnati, Inc., No. 1:10–cv–582, 2011 WL 6012971, at *4 (S. D. Ohio

  Dec. 2, 2011).

         Defendants aver that Plaintiff’s evidence should not be considered by the Court

  because the recordings cannot be authenticated1 and are therefore not admissible. [Doc. 40,

  p. 5]. Plaintiff filed a sur-reply and attached an affidavit from Plaintiff regarding the

  Johnson Recording and a letter from Officer Reinhart’s attorney regarding the Reinhart

  Recording [Doc. 42]. In light of Defendants’ concession regarding the potential

  admissibility of the Johnson Recording contents at trial and the affidavit submitted by

  Plaintiff regarding the context and specifics of the recording in the sur-reply [Doc. 42, Ex.

  1], the Court will consider the Johnson Recording in determining whether summary

  judgment is appropriate.

         For the Reinhart recording, Plaintiff has not submitted an affidavit from Brian

  Reinhart or anyone else regarding the specific date of the recording or identity of all three

  speakers in the recording. Further, Plaintiff avers that the “Captain” referred to in the

  recording is not Captain Giles, but rather Captain Jones. [Doc. 38, p. 3, n. 4]. Defendants

  aver that Captain Jones retired in December 2011, a full 5 years before the recording

  allegedly occurred, casting doubts as to the time the recording took place. [Doc. 40, p. 6].

  Plaintiff avers that he could call Officer Reinhart to the witness stand to authenticate the

  recording, but has provided no affidavit or deposition from Officer Reinhart that he would


  1
   Plaintiff filed a sur-reply with leave of the Court attaching an affidavit from Plaintiff [Doc. 42],
  which Defendants concede that the Johnson recording [Doc. 38, Ex. B] was submitted in a
  provisionally admissible form and identifies a precise date, identity of all the speakers, and that
  Plaintiff had personal knowledge of the conversation. [Doc. 46, p. 2].
                                                   7

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 7 of 24 PageID #: 890
  be able to identify all the speakers in the recording and could definitively say when the

  recording was made. [Doc. 42]. Plaintiff has also failed to show the relevance of the

  Reinhart Recording in determining whether Plaintiff’s First Amendment rights were

  violated. Accordingly, as Plaintiff has not established that this recording is admissible or

  anticipated to be admissible in Court, and has not established that the recording is related

  to Captain Giles’ alleged ticket quota or Plaintiff’s termination, the Court will not consider

  the Reinhart Recording in determining whether summary judgment is appropriate.

     B. First Amendment Retaliation Claim, Count I

         Defendants aver that Plaintiff has failed to make out a prima facie case of First

  Amendment retaliation. [Doc. 28, p. 11]. They have also stated that, for the purposes of

  summary judgment, Defendants are not contesting the second and third elements of a First

  Amendment retaliation claim, and instead argue that Plaintiff has not established the first

  element – that Plaintiff was engaged in constitutionally protected speech. [Doc. 40, p. 7].

  In light of this concession for the purposes of summary judgment, the Court will only

  address the first element.

         Defendants assert that Plaintiff’s speech is not subject to First Amendment

  protections for 3 reasons: 1) Plaintiff’s speech was made as an integral part of an attempt

  to appeal a disciplinary action and not made as a private citizen, 2) the City’s interest

  outweighs the First Amendment concerns implicated on balance, and 3) Plaintiff’s speech

  was made with reckless disregard to the truth or falsity of the criminal allegations levied.

  [Doc. 28].



                                                8

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 8 of 24 PageID #: 891
         Plaintiff argues that his speech was a matter of public concern and that Plaintiff’s

  speech was “mixed speech” subject to First Amendment protection, that the City’s interest

  does not outweigh the First Amendment concerns implicated on balance, and Plaintiff’s

  allegation regarding the alleged ticket quota was not knowingly false or recklessly made.

  [Doc. 38].

         1. Was Plaintiff’s speech subject to First Amendment protection?

         In determining whether Plaintiff’s speech is subject to First Amendment protection,

  the threshold inquiry is whether the speech addressed a matter of public concern based on

  its content, form, and context of a given statement as revealed by the whole record. Rankin

  v. McPherson, 483 U.S. 378, 384 (1987); Dambrot v. Cent. Mich. Univ., 55 F.3d 1177,

  1186 (6th Cir. 1995); see also Connick v. Myers, 461 U.S. 138, 147-48 (1983). Matters of

  public concern include speech that “relat[es] to any matter of political, social, or other

  concern to the community.” Id. at 146. We must determine whether the relevant speech

  “involves issues about which information is needed or appropriate to enable the members

  of   society   to   make     informed     decisions   about    the    operation   of    their

  government.” Brandenburg v. Hous. Auth. of Irvine, 253 F.3d 891, 898 (6th Cir. 2001)

  (internal quotations omitted). Thus, speech falling into this category includes informing the

  public that a governmental entity failed to “discharg[e] its governmental responsibilities”

  or “bring[ing] to light actual or potential wrongdoing or breach of public trust [on the part

  of a governmental entity or any officials therein].” Connick, 461 U.S. at 148.

         The Supreme Court has emphasized that the employee must be speaking as a citizen,

  not as an employee for personal interest purposes. Id. at 146–47. “Internal personnel

                                               9

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 9 of 24 PageID #: 892
  disputes or complaints about an employer's performance” do not touch upon a matter of

  public concern and therefore fall outside the scope of First Amendment-protected

  speech. Brandenburg, 253 F.3d at 898; see also Jackson v. Leighton, 168 F.3d 903, 910–

  11 (6th Cir. 1999). Additionally, in distinguishing between matters of public and private

  concern, the focus is not on “what might incidentally be conveyed by the fact that the

  employee spoke in a certain way, [but] the point of the speech in question.” Dambrot, 55

  F.3d at 1187 (internal quotations omitted). “Controversial parts of speech advancing only

  private interests do not necessarily invoke First Amendment protection.” Id. However, the

  employee's entire speech does not have to focus on matters of public concern, so long as

  some portion of the speech does. Rahn v. Drake Ctr., Inc., 31 F.3d 407, 412 (6th Cir. 1994)

  (citing Connick, 461 U.S. at 146–49).

         In analyzing whether an employee's speech touches upon a matter of public concern,

  the Sixth Circuit has consistently observed the dichotomy Connick presented: speaking as

  a citizen (albeit in the employee role) versus speaking as an employee for personal

  interest. As Connick emphasized, the focus of the speech is on the point of the speech as

  opposed to the role of the speaker in saying it. See 461 U.S. at 148–49. Specifically, Courts

  consider (1) the point or focus of the speech in question and (2) whether the point “relat[es]

  to any matter of political, social, or other concern to the community.” Id. at 146 (internal

  citations omitted). “[T]he pertinent question is not why the employee spoke, but what he

  said....” Farhat v. Jopke, 370 F.3d 580, 591 (6th Cir. 2004) (emphasis in original). Courts

  are concerned with the distinction between matters of public concern and those only of

  private interest, “not [between] civic-minded motives and self-serving motives.” Chappel

                                               10

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 10 of 24 PageID #: 893
  v. Montgomery Cnty. Fire Protection, 131 F.3d 564, 575 (6th Cir. 1997). Matters of public

  concern are those that may be “fairly characterize[d] ... as relating to any matter of political,

  social, or other concern to the community.” Rahn, 31 F.3d at 412. Speech on such matters

  is protected because the First Amendment is concerned not only with a speaker's interest

  in speaking, but also with the public's interest in receiving information. See Connick, 461

  U.S. at 145, 149; Pickering v. Board of Educ. of Township High Sch. Dist. 205, 391 U.S.

  563, 571–72 (1968). However, the Supreme Court has held that “when public employees

  make statements pursuant to their official duties, the employees are not speaking as citizens

  for First Amendment purposes, and the Constitution does not insulate their

  communications from employer discipline.” Garcetti v. Ceballos, 547 U.S. 410, 421

  (2006).

         Defendants point to Plaintiff’s job description and the department’s general orders

  to report and adequately investigate suspected criminal conduct as evidence that Plaintiff

  was acting as an employee and not a private citizen. However, putting too much emphasis

  on a job description risks allowing employers to “restrict employees’ rights by creating

  excessively broad job descriptions.” Id. at 424. While job descriptions may be informative,

  “[t]he proper inquiry is a practical one.” Id. The “critical question ... is whether the speech

  at issue is itself ordinarily within the scope of an employee’s duties, not whether it merely

  concerns those duties.” Lane v. Franks, 573 U.S. 228 (2014). Sixth Circuit precedent

  advises that the exception for employee speech “must be read narrowly as speech that an

  employee made in furtherance of the ordinary responsibilities of his employment.” Boulton

  v. Swanson, 795 F.3d 526, 534 (6th Cir. 2015). On the other hand, speech made “pursuant

                                                 11

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 11 of 24 PageID #: 894
  to ad hoc or de facto duties not appearing in any written job description is nevertheless not

  protected if it owes its existence to [the speaker’s] professional responsibilities.” Fox v.

  Traverse City Area Pub. Schs. Bd. of Educ., 605 F.3d 345, 348 (6th Cir. 2010) (alteration

  in original) (internal quotations omitted).

         Here, while Plaintiff’s job description contains some responsibilities that arguably

  include investigating criminal activity, it is not reasonable to conclude that investigating

  the police department for an illegal ticket quota falls under Plaintiff’s job description as a

  patrol officer. Further, Plaintiff was not being disciplined for failing to meet a ticket quota,

  but for omitting information from a citation and intentionally writing poorly when

  instructed to correct his mistake. While Plaintiff may have been speaking at the City

  Council meeting with the intent to appeal the disciplinary action against him, the focus of

  his speech was not his personal wrongdoing, but potential wrongdoing in the police

  department. See See v. City of Elyria, 502 F.3d 484, 493 (6th Cir. 2007) (“Statements

  exposing possible corruption in a police department are exactly the type of statements that

  demand strong First Amendment protections.”); see also Solomon v. Royal Oak Twp., 842

  F.2d 862, 865–66 (“[S]peech disclosing public corruption is a matter of public interest and,

  therefore, deserves constitutional protection.”) (citing McMurphy v. City of Flushing, 802

  F.2d 191, 196 (6th Cir. 1986) (“Obviously, the public is concerned with how a police

  department is operated, and efforts to give public exposure to alleged misconduct are

  protected.”).

         Plaintiff’s words regarding an illegal ticket quota in the police department would

  certainly fall under “bring[ing] to light actual or potential wrongdoing or breach of public

                                                12

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 12 of 24 PageID #: 895
  trust [on the part of a governmental entity or any officials therein]” as writing tickets to

  meet a ticket quota would be a breach of public trust and shows potential wrongdoing as

  it is against Tennessee law to institute a ticket quota. Connick, 461 U.S. at 148

         Therefore, drawing all reasonable inferences from the evidence in a light most

  favorable to Plaintiff, the Court finds that Plaintiff’s speech is subject to First Amendment

  protection for purposes of summary judgment.

         2. Does the City’s interest outweigh the First Amendment concerns on balance?

         After determining that Plaintiff’s speech is protected under the First Amendment,

  the Court next applies the Pickering test to determine the balance of interests between the

  parties. In accordance with the balancing test created in Pickering, public employee

  speech, even if touching on matters of public concern, will not be constitutionally protected

  unless the employee's interest in speaking on these issues “outweigh[s] the interest of the

  State, as an employer, in promoting the efficiency of the public services it performs through

  its employees.” Leary v. Daeschner, 228 F.3d 729, 737 (6th Cir. 2000); Pickering, 391 U.S.

  at 568. The Court is to “consider whether an employee's comments meaningfully interfere

  with the performance of her duties, undermine a legitimate goal or mission of the employer,

  create disharmony among co-workers, impair discipline by superiors, or destroy the

  relationship of loyalty and trust required of confidential employees.” Williams v.

  Kentucky, 24 F.3d 1526, 1536 (6th Cir. 1994), cert. denied, 513 U.S. 947 (1994) (internal

  citations omitted). In striking the balance, the Sixth Circuit has analyzed several factors

  including whether the speech:



                                                13

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 13 of 24 PageID #: 896
                related to an issue of public interest and concern; was likely to foment
                controversy and disruption; impeded the department's general performance
                and operation; affected loyalty and confidence necessary to the department's
                proper functioning; subverted department discipline; was false and the
                employer could not have easily rebutted or corrected the errors; and was
                directed toward a person whom the speaker normally contacted within the
                course of daily work.

  City of Elyria, 502 F.3d at 492–93.

         Here, as discussed above, Plaintiff’s speech related to an issue of public concern,

  and Defendants must meet a high showing that their interest in regulating the speech

  outweighs Plaintiff’s First Amendment rights. See Connick, 461 U.S. at 152 (explaining

  that the greater extent to which the speech involves public concern, the stronger the

  showing of disruption necessary); see, e.g. Banks v. Wolfe Cty. Bd. of Educ., 330 F.3d 888,

  897 (6th Cir. 2003) (finding that a board of education engaging in illegal hiring practices is

  a “concern to the community”); City of Elyria, 502 F.3d at 492 (holding that operations of

  public employers “are of substantial concern to the public,” and thus, a public employee's

  right to comment on such matters are protected).

         On balance, Plaintiff’s statements at the City Council meeting do not undermine

  Defendants’ interests so substantially as to justify prohibiting or punishing his speech.

  Plaintiff’s speech did not interfere with his patrol officer duties, advocate any disruption or

  defiance on the part of employees, prevent discipline by superiors, and was not directed

  toward a person he normally contacted within the course of his daily work. He simply

  raised his concern about a matter of public importance—that the Morristown Police

  Department has instituted an illegal ticket quota. There is no indication that Plaintiff’s

  speech would materially disrupt his work environment or the performance of his duties.

                                                14

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 14 of 24 PageID #: 897
  Further, as discussed below, there are genuine issues of material fact regarding the veracity

  of Plaintiff’s claims. Accordingly, the Pickering balancing test favors Plaintiff.

         This conclusion is bolstered by the First Amendment's focus on “not only ... a

  speaker's interest in speaking, but also with the public's interest in receiving

  information.” Banks, 330 F.3d at 896 (quoting Chappel, 131 F.3d at 574) (finding that a

  teacher's airing of issues in a school district were of public interest because “[t]he

  community has an interest in knowing when the district does not follow state law or its

  own hiring practices” and such practices “could affect the community”). The Supreme

  Court described the “employee-speech jurisprudence” as “acknowledg[ing] the importance

  of promoting the public's interest in receiving the well-informed views of government

  employees engaging in civic discussion.” Garcetti, 547 U.S. at 419 (2006) (emphasis

  added). Central to the concept of protecting the speech of government employees is the

  idea that public employees are the most likely to be informed of the operations of public

  employers and that the operation of such entities is “of substantial concern to the

  public.” City of Elyria, 502 F.3d at 492 (quoting City of San Diego v. Roe, 543 U.S. 77, 82

  (2004)); see also Garcetti, 547 U.S. at 419. “Public interest is near its zenith when ensuring

  that public organizations are being operated in accordance with the law.” Marohnic v.

  Walker, 800 F.2d 613, 616 (6th Cir. 1986) (per curiam).

         3. Was Plaintiff’s allegation knowingly false or recklessly made?

         A public employee is not required to prove the truth of his speech to secure the

  protections of the First Amendment. See Pickering, 391 U.S. at 571–72. Although

  protection may not be available when a public employee knowingly or recklessly makes

                                               15

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 15 of 24 PageID #: 898
  false statements, it is Defendants' burden to establish that Plaintiff knew or was recklessly

  indifferent to the fact that his speech was false. Williams, 24 F.3d at 1535–36.

         Looking at the evidence in the light most favorable to Plaintiff there is a genuine

  issue of material fact regarding whether Plaintiff’s allegation was knowingly false or

  recklessly made. Defendants rely solely on the conclusions of Detective Captain Newman

  in asserting that Plaintiff’s allegations were false. However, the record contains

  contradicting statements regarding the alleged ticket quota and raises questions about the

  thoroughness and reliability of the Internal Affairs investigation and its conclusions which

  must be reconciled by a jury. Specifically, the Johnson Recording contradicts with Officer

  Johnson’s written statement provided to Detective Captain Newman during the Internal

  Affairs investigation creating a question of credibility to be resolved by a jury and the

  evidence from Detective Overholt’s deposition that there was a former employee who

  complained of a ticket quota the same year as Plaintiff indicating that Plaintiff may not

  have known his speech was false or was reckless indifferent as to its veracity. [Doc. 38,

  Ex. B; Ex. A, p. 36]; [Doc. 24, Ex. 1, pp. 52-57]. Detective Captain Newman’s testimony

  in her deposition that Detective she did not interview any officers in person, did not

  interview Defendant Overholt even though he was listed as a witness on the complaint

  form, did not allow anonymous answers, did not question officers who had previously

  worked under Defendant Giles who had transferred to other departments, only investigated

  whether officers were required to write two citations per day and did not address the “200

  a year or lose your gear” allegation, and her reasoning for concluding that Plaintiff was

  acting maliciously based on his tone of voice and his past behaviors could lead a jury to

                                               16

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 16 of 24 PageID #: 899
  conclude that the Internal Affairs investigation was not thorough or credible and that

  reliance on the conclusions contained in the investigation report was unreasonable. [See

  Doc. 24, Ex. 1, pp. 76-78, 82-84, 88, 101-102; 105-111, 116-124]. Accordingly,

  Defendants have failed to meet their burden to show a knowingly false or reckless disregard

  for the truth in Plaintiff’s allegation.

     C. Qualified Immunity

         Defendants Overholt, Giles, and Wisecarver (“Individual Defendants”) have

  asserted that they have qualified immunity. [Doc. 28, pp. 26-30]. Plaintiff responds that the

  officers are not entitled to qualified immunity because no reasonable official could have

  believed that Plaintiff’s statements were knowingly or recklessly false. [Doc. 38, p. 16].

         Qualified immunity is “an entitlement not to stand trial or face the other burdens of

  litigation”; it is “an immunity from suit rather than a mere defense to liability, and like an

  absolute immunity, it is effectively lost if a case is erroneously permitted to go to

  trial.” Mitchell v. Forsyth, 472 U.S. 511 (1986); Estate of Carter v. City of Detroit, 408

  F.3d 305, 310–11 (6th Cir. 2005) (citation omitted). The doctrine protects “all but the

  plainly incompetent or those who knowingly violate the law.” Humphrey v. Mabry, 482

  F.3d 840, 847 (6th Cir. 2007) (citation omitted). “Government officials who perform

  discretionary functions are generally protected from liability for civil damages as long as

  their conduct does not violate ‘clearly established statutory or constitutional rights of which

  a reasonable person would have known.’” Holzemer v. City of Memphis, 621 F.3d 512,

  518–19 (6th Cir. 2010) (citations omitted).



                                                17

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 17 of 24 PageID #: 900
         A three-step analysis is employed by the Sixth Circuit for analyzing claims of

  qualified immunity. First, a court determines whether, “based upon the applicable law, the

  facts viewed in the light most favorable to the plaintiff show that a constitutional violation

  has occurred”; second, a court considers “whether the violation involved a clearly

  established constitutional right of which a reasonable person would have known”; and

  third, a court determines “whether the plaintiff has offered sufficient evidence ‘to indicate

  that what the official allegedly did was objectively unreasonable in light of the clearly

  established constitutional rights.’” Holzemer, 621 F.3d at 519 (citations omitted). There is

  no requirement that this inquiry be performed in sequence, id. (citing Pearson v.

  Callahan, 555 U.S. 223 (2009)), and if a plaintiff fails to establish any one element, the

  defendant's request for qualified immunity must be granted. Radvansky v. City of Olmsted

  Falls, 395 F.3d 291, 302 (6th Cir. 2005) (citation omitted). In analyzing a summary

  judgment motion based on qualified immunity, a court must adopt the plaintiff's version of

  the facts. Parsons v. City of Pontiac, 533 F.3d 492, 500 (6th Cir. 2008) (citation omitted).

  Granting summary judgment on the basis of qualified immunity is inappropriate if there is

  a factual dispute involving an issue on which the question of immunity turns or if the

  undisputed facts show that a defendant's conduct did indeed violate clearly established

  rights. Gardenhire v. Schubert, 205 F.3d 303, 311 (6th Cir. 2000) (citations omitted).

         Individual Defendants aver that even if Plaintiff can establish a prima facie case of

  a constitutional violation, Individual Defendants are entitled to qualified immunity because

  they reasonably believed that the governmental interest outweighed the Plaintiff’s right to

  speak in these circumstances and that the Plaintiff’s statements were knowingly false or

                                               18

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 18 of 24 PageID #: 901
  made with reckless disregard for the truth. [Doc. 28, p. 28]. Individual Defendants further

  aver that none of them had the power or authority to terminate Plaintiff’s employment, and

  Defendants Giles and Wisecarver played no role whatsoever in the decision to terminate

  Plaintiff’s employment. [Id.].

         Plaintiff argues that he has established a prima facie case of a constitutional

  violation, and that it was unreasonable for Chief Overholt to rely on Captain Newman’s

  findings in pursuing Plaintiff’s termination. [Doc. 38, p. 17]. Plaintiff asserts that his

  statements were not knowingly false or made with reckless disregard for the truth. [Id. at

  18]. Further, Plaintiff asserts that because Defendant Overholt sought to have the City

  Council approve Plaintiff’s termination and there are questions of fact as to the extent of

  Defendants Giles and Wisecarver’s roles in seeking Plaintiff’s termination, Individual

  Defendants are not entitled to qualified immunity. [Id. at 17].

         The Court will first address the issue of whether Individual Defendants played a role

  in Plaintiff’s termination such that they are potentially liable for Plaintiff’s First

  Amendment claim. “[A]n influential recommender can be liable under § 1983 without

  being the final decisionmaker, if the recommendations are shown to be sufficiently

  influential.” Ward v. Athens City Bd. of Educ., 187 F.3d 639 (6th Cir. 1999). As Plaintiff

  points out, it is undisputed that Defendant Overholt recommended to the City Council that

  Plaintiff be terminated and there are questions of fact regarding the level of influence this

  recommendation had on the City Council’s decision to terminate Plaintiff’s employment.

  Because of this direct action of recommending Plaintiff’s termination based on Plaintiff’s

  speech at the city council meeting, Defendant Overholt is potentially liable. Plaintiff asserts

                                                19

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 19 of 24 PageID #: 902
  that Defendant Wisecarver could be liable due to his recommendation that Plaintiff speak

  at the city council meeting and that Defendant Giles could be liable due to his denial of an

  illegal ticket quota. [Id.]. However, nothing in the record suggests that Defendants Giles

  and Wisecarver recommended that Plaintiff be terminated or had any influence over the

  city council’s decision to terminate Plaintiff. Accordingly, Defendants motion for summary

  judgment for the First Amendment retaliation claim, Count I, regarding Defendants Giles

  and Wisecarver will be GRANTED, and Count I will be DISMISSED as to Defendants

  Giles and Wisecarver.

         The Court will now address whether Defendant Overholt is entitled to qualified

  immunity. As discussed above, viewing the evidence in the light most favorable to

  Plaintiff, Plaintiff has established that a Constitutional violation occurred. It is also clearly

  established in the Sixth Circuit that a public official cannot retaliate against an individual

  for an exercise of his constitutional rights. Ryan v. Blackwell, 979 F.3d 519, 528 (6th Cir.

  2020). Therefore, the issue of qualified immunity in this case turns on “whether the plaintiff

  has offered sufficient evidence ‘to indicate that what the official allegedly did was

  objectively unreasonable in light of the clearly established constitutional rights.’”

  Holzemer, 621 F.3d at 519 (citations omitted).

         Here, as discussed above, there are genuine issues of fact as to whether Plaintiff’s

  statements were knowingly false or made with reckless disregard for their truth. Because

  Defendants aver that Plaintiff was terminated for violating the code of conduct by making

  an untruthful allegations during an official proceeding not under oath and making false

  allegations in general, the veracity of Plaintiff’s allegations and Defendants’ reliance on

                                                 20

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 20 of 24 PageID #: 903
  the conclusions from the internal affairs investigation are issues on which the question of

  immunity turns. As discussed above, there are genuine issues of material fact regarding

  those issues looking at the evidence in the light most favorable to Plaintiff. Therefore,

  Defendant Overholt is not entitled to qualified immunity.

         Accordingly, Defendants motion for summary judgment on the First Amendment

  retaliation claim, Count I, will be GRANTED as to Defendants Giles and Wisecarver, and

  DENIED as to all other Defendants.

     D. Conspiracy Claim, Count II

         Defendants argue that the 42 U.S.C. § 1983 claim against Defendants should be

  dismissed because Plaintiff has failed to show that a single plan existed. Defendants assert

  that the affirmative proof expressly rejects the notion that Individual Defendants had a

  “meeting of the minds” or a common plan to violate Plaintiff’s constitutional rights. [Doc.

  40, pp. 23-24]. Defendants assert that Plaintiff has not even attempted to prove specific,

  wrongful conduct on the part of each member of the conspiracy and that there must be an

  individualized assessment for each conspirator. [Id. at 24].

         Plaintiff responds that he has produced circumstantial evidence of a conspiracy.

  Plaintiff asserts that Defendant Giles was present when Defendant Wisecarver told Plaintiff

  he could speak at the city council meeting. Plaintiff also asserts that because he was fired

  partly for going outside normal procedure by speaking at the city council meeting, there is

  circumstantial evidence of a conspiracy to contrive a reason to fire Plaintiff. [Doc. 38, p.

  20].



                                              21

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 21 of 24 PageID #: 904
         For a conspiracy claim under 42 U.S.C. § 1983, a plaintiff must prove that “a single

  plan” existed, that each “alleged coconspirator shared in the general conspiratorial

  objective,” and that “an overt act was committed in furtherance of the conspiracy[.]” Hooks

  v. Hooks, 771 F.2d 935, 944 (6th Cir. 1985). An “express agreement” need not exist, and

  “[e]ach conspirator need not have known all of the details of the illegal plan or all of the

  participants involved.” Id. A complaint must identify the alleged conspiracy with more

  than “vague and conclusory allegations[.]” Marvaso v. Sanchez, 971 F.3d 599, 606 (6th Cir.

  2020) (quoting Heyne v. Metro. Nashville Public Schs., 655 F.3d 556, 563 (6th Cir. 2011)).

         Here, even looking at the evidence in the light most favorable to Plaintiff, Plaintiff

  has failed to state a valid 42 U.S.C. § 1983 conspiracy claim. Plaintiff has not shown that

  a single plan existed among Individual Defendants, that each defendant shared in the

  objective to deprive him of his constitutional rights, or that each defendant committed an

  overt act in furtherance of the conspiracy. Accordingly, Defendant’s motion for summary

  judgment regarding the 42 U.S.C. § 1983 conspiracy claim will be GRANTED¸ and Count

  II will be DISMISSED.

     E. Injunctive Relief, Count III

         Defendants assert that the propriety of Plaintiff’s claim for injunctive relief, Count

  III, is inexorably tied to the Court’s resolution of Plaintiff’s constitutional claims on the

  merits. Defendants also argue that Count III should be dismissed as to Individual

  Defendants as a claim for injunctive relief does not lie against a defendant sued in his

  individual capacity only. [Doc. 28, p.32].


                                               22

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 22 of 24 PageID #: 905
              The Sixth Circuit has held that “[j]ust as a plaintiff cannot sue a defendant in his

       official capacity for money damages, a plaintiff should not be able to sue a defendant in

       his individual capacity for an injunction in situations in which the injunction relates only

       to the official's job, i.e., his official capacity.” Milligan v. United States, No. 3:07–1053,

       2008 WL 1994823, at *15 (M. D. Tenn. May 2, 2008) (quoting Cmty. Mental Health Servs.

       of Belmont v. Mental Health & Recovery Bd. Serving Belmont, Harrison & Monroe

       Cntys., 150 Fed. Appx. 389, 401 (6th Cir. 2005)). The question is whether the injunction

       relates only to a defendant’s official capacity.

              The Court first notes that, although not explicitly conceding to a grant of summary

       judgment on his injunctive relief claim, Plaintiff failed to address Defendants’ motion to

       dismiss Count III entirely. When a party fails to respond to a motion or argument therein,

       the Sixth Circuit has held that the lack of response is grounds for the Court to assume

       opposition to the motion is waived and grant the motion. Humphrey v. U.S. Att'y Gen.'s

       Office, 279 Fed.App’x. 328, 331 (6th Cir. 2008). Thus, it appears Plaintiff does not oppose

       Defendant's motion with respect to Claim III of his Complaint, the substance of which is

       that the injunctive relief claim is inexorably tied to the First Amendment claim, and that

       Claim III be dismissed against Individual Defendants. Accordingly, Defendants’ motion

       will be GRANTED in part and DENIED in part and Claim III will be DISMISSED as

       to Individual Defendants only.

III.   Conclusion

              Accordingly, for the forgoing reasons, Defendants’ motion for summary judgment

       [Doc. 24] will be GRANTED for Count I as to Defendants Giles and Wisecarver, and

                                                     23

   Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 23 of 24 PageID #: 906
  DENIED for Count I as to Defendants City of Morristown and Overholt; will be

  GRANTED for Count II, and Count II will be DISMISSED; and will be GRANTED in

  part for Count III as to Defendants Giles, Wisecarver and Overholt, and DENIED in part

  for Count III as to Defendant City of Morristown. An order consistent with this opinion

  will be entered.

            IT IS SO ORDERED.

                                                       ENTER:

                                                            s/ Leon Jordan
                                                       United States District Judge




                                            24

Case 2:18-cv-00076-RLJ-CRW Document 52 Filed 03/10/21 Page 24 of 24 PageID #: 907
